The information in this preliminary prospectus supplement and the accompanying prospectus is not complete and may be changed. A registration statement relating to these securities has been declared effective by the Securities and Exchange Commission. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities and they are not soliciting an offer to buy these securities in any state or jurisdiction where the offer or sale is not permitted. Filed Pursuant to Rule424(b)(5) Registration Number 333-163561 Subject to Completion. Dated February 3, 2010 PRELIMINARY PROSPECTUS SUPPLEMENT (to prospectus dated January 4, Nova
